Case 1:17-cr-00254-WS-B Document 41 Filed 10/27/20 Page 1 of 4                     PageID #: 1050




                       IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ALABAMA
                               SOUTHERN DIVISION

UNITED STATES OF AMERICA                           )
                                                   )
v.                                                 ) CRIMINAL NO. 17-0254-WS
                                                   )
RUSSELL CURTIS ODOM,                               )
                                                   )
       Defendant.                                  )

                                              ORDER
       This matter is before the Court on the defendant’s motion for compassionate release.
(Doc. 35). The government has filed a brief in opposition, (Doc 37), along with the defendant’s
medical records. (Docs. 33, 39).1 After careful consideration, the Court concludes that the
motion is due to be granted.
                [T]he court, upon motion of the Director of the Bureau of Prisons, or
       upon motion of the defendant after the defendant has fully exhausted all
       administrative rights to appeal a failure of the Bureau of Prisons to bring a
       motion on the defendant’s behalf or the lapse of 30 days from the receipt of
       such a request by the warden of the defendant’s facility, whichever is earlier,
       may reduce the term of imprisonment (and may impose a term of probation
       or supervised release with or without conditions that does not exceed the
       unserved portion of the original term of imprisonment), after considering
       the factors set forth in section 3553(a) to the extent that they are applicable,
       if it finds that … extraordinary and compelling reasons warrant such a
       reduction … and that such a reduction is consistent with applicable policy
       statements issued by the Sentencing Commission ….

18 U.S.C. § 3582(c)(1)(A).
       Relief under this provision, known as “compassionate release,” thus contemplates
satisfaction of four elements: (1) a proper motion; (2) a finding that extraordinary and
compelling reasons for such relief exist; (3) a finding of consistency with Sentencing
Commission policy statements; and (4) consideration of the Section 3553(a) factors. The
government explicitly “agrees” that the first two elements are satisfied. (Doc. 37 at 1, 9, 10-11,



       1
           The government’s motion for leave to file these records under seal, (Doc. 38), is
granted.
Case 1:17-cr-00254-WS-B Document 41 Filed 10/27/20 Page 2 of 4                     PageID #: 1051




12). Instead, the government presents a pro forma argument that the final two elements are not
satisfied. (Id. at 1, 9, 12-13).


I. Exhaustion.
        Section 3582(c)(1)(A) permits a motion for compassionate release to be brought either by
the Bureau of Prisons (“BOP”) or by the defendant. In this case, as in most, the motion is
brought by the defendant. The statute permits the defendant to file such a motion in either of two
situations: (1) after exhausting all administrative remedies to appeal the BOP’s failure to bring
such a motion on his behalf; or (2) after “the lapse of 30 days from the receipt of such a request
by the warden of the defendant’s facility, whichever is earlier.” The defendant relies on the latter
of these options and attaches the document he submitted to the warden in June 2020. (Doc. 35 at
5). As noted, the government concedes that the defendant satisfied the “request” requirement
and that his motion “is properly before the Court.” (Doc. 37 at 1). The Court concurs.


II. Eligibility.
        Congress delegated to the Sentencing Commission the task of “describ[ing] what should
be considered extraordinary and compelling reasons for sentence reduction, including the criteria
to be applied and a list of specific examples.” 28 U.S.C. § 994(t). The Sentencing Commission
has done so. U.S.S.G. 1B1.13. The government concedes that the defendant has presented
extraordinary and compelling reasons for relief under Section 3582(c)(1)(A) as described by the
Sentencing Commission. (Doc. 37 at 10-11). The Court finds that extraordinary and compelling
reasons warrant a reduction in sentence, which reduction is consistent with applicable policy
statements issued by the Sentencing Commission.


III. Public Safety.
        The Sentencing Commission’s policy statement includes the requirement that “the court
determin[e] that the defendant is not a danger to the safety of any other person or to the
community, as provided in 18 U.S.C. § 3142(g).” U.S.S.G. § 1B1.13(2). The government
asserts that the defendant must be a danger to the safety of the community because he “has a long
history of controlled-substance-abuse offenses,” culminating in the instant offense (involving
11.2 grams of methamphetamine). (Doc. 37 at 12). Over a period of 25 years, the defendant



                                                 2
Case 1:17-cr-00254-WS-B Document 41 Filed 10/27/20 Page 3 of 4                      PageID #: 1052




amassed five such offenses under state law – all involving personal use or possession (not
distribution) and resulting in only one criminal point for purposes of sentencing. (Doc. 22 at 6-
9). The Court has evaluated the Section 3142(g) factors in light of the record and concludes the
defendant is not a danger to the safety of any other person or to the community.


IV. Section 3553(a).
       The Court has considered the Section 3553(a) factors in light of the record, including the
nature and circumstances of the offense and the history and characteristics of the defendant, and
concludes that the time the defendant has served is sufficient, but not greater than necessary, to
satisfy the purposes set forth in Section 3553(a). The government’s perfunctory argument to the
contrary, (Doc. 37 at 12-13), has been considered and rejected.


                                         CONCLUSION
       For the reasons set forth above, the defendant’s motion for compassionate release is
granted. The defendant’s previously imposed sentence of 60 months is reduced to time served,
subject to the following provisions:
       1.      This Order is stayed for up to 14 days, for the verification of the defendant’s
               residence and/or establishment of a release plan, to make appropriate travel
               arrangements, and to ensure the defendant’s safe release. The defendant shall be
               released as soon as a residence is verified, a release plan is established,
               appropriate travel arrangements are made, and it is safe for the defendant to
               travel. There shall be no delay in ensuring travel arrangements are made. If more
               than 14 days are needed to make appropriate travel arrangements and ensure the
               defendant’s safe release, the parties shall immediately notify the Court and show
               cause why the stay should be extended;
       2.      The defendant must provide the complete address where he will reside upon
               release to the Probation Office in the district where he will be released because it
               was not included in the motion for compassionate release; and
       3.      The defendant’s previously imposed terms and conditions of supervised release
               are unchanged.




                                                 3
Case 1:17-cr-00254-WS-B Document 41 Filed 10/27/20 Page 4 of 4   PageID #: 1053




      DONE and ORDERED this 23rd day of October, 2020.


                                          s/ WILLIAM H. STEELE
                                          UNITED STATES DISTRICT JUDGE




                                      4
